ON MOTION FOR REHEARING-.
Ellison, J.
We are of the opinion that upon the statutory interplea being filed claiming title to attached property, under a general denial by plaintiff, he may show interpleader’s claim to be fraudulent and, therefore, no title. It has been frequently stated by this court and the supreme court, that an interplea may be termed an action of replevin grafted on the attachment law. In all such cases the question here has been ruled upon adversely to interpleader’s contention. Springer v. Kleinsorge, 83 Mo. 152, 156; Greenway v. James, 34 Mo. 326. The cases of Reed v. Bolt, 100 Mo. 62, and Smith v. Sims, 77 Mo. 269, cited by interpleader, are cases in equity. At law, the rule in this state is different. Edgell v. Sigerson, 20 Mo. 494; Fox v. Webster, 46 Mo. 181.
We do not see anything of merit in the other points made in support of the motion, and it is, therefore, overruled.